Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to Notice of Appeal filed on 07/28/22. 

Claims 1-20 are remain pending in the application.
Claims 1-12 and 16-21.
Claims 13-15 are withdraw.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esa Ilmari Saunamaki (US Pub. 2011/0009057--).

As to claims 1 the prior art teach cover (201, 220, 230) for removably attaching to a mobile device (101, 117) with an antenna (118), comprising: 

a battery (204), which is configured to provide electrical supply power (see fig 1-2 paragraph 0002-0004 and 0017), 

an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) (see fig 1-3 paragraph 0018-0023 and background), 

and a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) (see fig 1-4 paragraph 0022-0028 and summary).

As to claim 2 the prior art teach comprising a fixation device, which is configured to fix the cover (201, 220, 230) to the mobile device (101, 117) and which comprises at least a first fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a first lateral surface of the mobile device (101, 117), and a second fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a second lateral surface of the mobile device (101, 117), especially wherein the second lateral surface is opposite to the first lateral surface (see fig 1-3 paragraph 0033-0037).

As to claim 3, the prior art teach wherein the electrical contacting element (205, 206, 211) comprises a first electrical contact (205, 206) which is coupled to a positive output of the battery (204), and which is configured to electrically couple the battery (204) to a first antenna element (105, 106) of the antenna (118), and a second electrical contact (205, 206), which is coupled to a negative output of the battery (204), andwhich is configured to electrically couple the battery (204) to a second antenna element (105, 106) of the antenna (118) (see fig 1-3 paragraph 0025-0030 and background).

As to claim 4 the prior art teaches wherein the first fixation element (202, 203) comprises the first electrical contact (205, 206), and wherein the second fixation element (202, 203) comprises the second electrical contact (205, 206) (see fig 1-2 paragraph 0020-0024).

 As to claim 5 the prior art teach wherein the blocking filter (207) comprises a low pass filter (208), which is configured to block RF signals and pass DC power from the battery (204) to the antenna (118) or vice versa (see fig 2-3 paragraph 0029-0032 and summary).

As to claim 6 the prior art teach comprising a battery management unit (210), which is electrically arranged between the battery (204) and the blocking filter (207), wherein the blocking filter (207) comprises a low frequency band pass filter (209), which is configured to block RF signals and DC power and pass low frequency signals to or from the battery management unit (210) (see fig 2-2 paragraph 0034-0038 and background).

As to claim 7, the prior art teach Mobile device (101, 117) comprising: 

a housing, an antenna (118), which is provided on the housing (see fig 1 paragraph 0017-0020), 

a radio frequency circuitry (107), which is configured to emit and receive RF signals via the antenna (118) (see fig 1-2 paragraph 0019-0023 and background), 

and a filter (108), which is configured to block dc power received via the antenna (118) from entering the RF circuitry and to allow transmission of the dc power between the antenna (118) and energy consuming elements of the mobile device (101, 117), wherein the filter comprises a high frequency band pass filter, a low pass filter and low frequency band pass filter (see fig 1-3 paragraph 0024-0029 and summary).

As to claim 8 the prior art teaches wherein the housing comprises at least two antenna (118) elements (105, 106) (see fig 1-3 paragraph 0026-0030).

As to claim 9 the prior art teach wherein the filter (108) comprises a low pass filter (110), which is configured to block RF signals and pass DC power to the energy consuming elements of the mobile device (101, 117) or vice versa (see fig 1-3paragraph 0030-0034).

 As to claim 10 the prior art teach comprising a device battery management unit (112), which is electrically arranged between the blocking filter (207108) and the energy consuming elements and energy sources of the mobile device (101, 117), and wherein the filter comprises a low frequency band pass filter (111), which is configured to block RF signals and DC power and pass low frequency signals to or from the device battery management unit (112) (see fig 2-4 paragraph 0034-0040 and background).

As to claim 11 the prior art teach cover (201, 220, 230) for removably attaching to a mobile device (101, 117) with an antenna (118), comprising: 

a battery (204), which is configured to provide electrical supply power (see fig 1-2 paragraph 0002-0004 and 0017), 

an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) (see fig 1-3 paragraph 0018-0023 and background), 

and a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) (see fig 1-4 paragraph 0022-0028 and summary).

As to claim 12, the prior art teach wherein the filter (108) comprises a high frequency band pass filter (109), which is configured to block all signals below a predetermined frequency and pass RF signals from the antenna (118) to a radio frequency circuitry (107) of the mobile device (101, 117) or vice versa(see fig 1-2 paragraph 0020-0025).

As to claim 16, the prior art teach further comprising a cover (201, 220, 230) for removably attaching to the mobile device (101, 117), comprising: 

a battery (204), which is configured to provide electrical supply power (see fig 1-2 paragraph 0002-0004 and 0017), 

an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) (see fig 1-3 paragraph 0018-0023 and background), 

and a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) (see fig 1-4 paragraph 0022-0028 and summary).

As to claim 17 the prior art teaches comprising a fixation device, which is configured to fix the cover (201, 220, 230) to the mobile device (101, 117) and which comprises at least a first fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a first lateral surface of the mobile device (101, 117), and a second fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a second lateral surface of the mobile device (101, 117), especially wherein the second lateral surface is opposite to the first lateral surface (see fig 1-3 paragraph 0024-0032).

As to claim 18 the prior art teach wherein the electrical contacting element (205, 206, 211) comprises a first electrical contact (205, 206) which is coupled to a positive output of the battery (204), and which is configured to electrically couple the battery (204) to a first antenna element (105, 106) of the antenna (118), and a second electrical contact (205, 206), which is coupled to a negative output of the battery (204), and which is configured to electrically couple the battery (204) to a second antenna element (105, 106) of the antenna (118) (see fig 1-3 paragraph 0027-0035 and background).

As to claim 19 the prior art teach wherein the first fixation element (202, 203) comprises the first electrical contact (205, 206), and wherein the second fixation element (202, 203) comprises the second electrical contact (205, 206) (see fig 1-2 paragraph 0025-0031).

As to claim 20, the prior art teach wherein the blocking filter (207) comprises a low pass filter (208), which is configured to block RF signals and pass DC power from the battery (204) to the antenna (118) or vice versa (see fig 2-4 paragraph 0036-0042).

As to claim 21 the prior art teaches comprising a battery management unit (210), which is electrically arranged between the battery (204) and the blocking filter (207), wherein the blocking filter (207) comprises a low frequency band pass filter (209), which is configured to block RF signals and DC power and pass low frequency signals to or from the battery management unit (210) (see fig 1-3 paragraph 0023-0029 and background).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851